ORDER

PER CURIAM.
AND NOW, this 25th day of April, 2006, we REVERSE the Order of the Commonwealth Court and REMAND to the Commonwealth Court for a decision on the merits on Appellee Harry M. Riley’s Petition to Set Aside Nomination Petition. Said decision to be rendered within seven (7) days of the date of this Order. A qualified private party has a right to object to a Statement of Financial Interests attached to a Nomination Petition, therefore Appellee has standing to object in this matter. Cf. In re Nomination Petition Bryant, 578 Pa. 421, 852 A.2d 1193 (2004); In re Petition of Cioppa, 533 Pa. 564, 626 A.2d 146 (1993). Opinion to follow. Jurisdiction relinquished.